Judgment unanimously affirmed. Memorandum: By failing to move to dismiss the indictment before trial on statutory speedy trial grounds, defendant waived any argument that he was denied his right to a speedy trial (see, People v Lawrence, 64 NY2d 200; People v White, 2 NY2d 220, cert denied 353 US 969; People v Maldonado, 154 AD2d 890, lv denied 75 NY2d 772). Defendant was accorded the proper procedure pursuant to CPL 200.60. When defendant chose to remain silent with respect to the previous conviction, the People were entitled to prove the prior conviction because it constituted an element of a charged crime. We reject defendant’s argument that the prosecutor’s attempt to prove the prior conviction, although unsuccessful, amounted to misconduct. We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Erie County Court, Rogowski, J. — Criminal Possession Weapon, 2nd Degree.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.